Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: THAT, WHEREAS, AT&T INC., a Delaware corporation, hereinafter referred to as the "Corporation," proposes to file with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, as amended, an annual report on Form 10-K; and NOW, THEREFORE, the undersigned hereby constitutes and appoints Jon P. Klug, Richard G. Lindner, John J. Stephens, Wayne Watts, or any one of them, all of the Cityof Dallas and State of Texas, his attorneys for him and in his name, place and stead, and in each of his offices and capacities in the Corporation, to execute and file such annual report, and thereafter to execute and file any amendment or amendments thereto, hereby giving and granting to said attorneys full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in and concerning the premises, as fully to all intents and purposes as the undersigned might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do, or cause to be done, by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand the date set forth opposite their name. January 28, 2011 /s/ Randall L. Stephenson Date Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President January 28, 2011 /s/ Gilbert F. Amelio Date Gilbert F. Amelio Director January 28, 2011 /s/ Reuben V. Anderson Date Reuben V. Anderson Director January 28, 2011 /s/ James H. Blanchard Date James H. Blanchard Director January 28, 2011 /s/ Jaime Chico Pardo Date Jaime Chico Pardo Director January 28, 2011 /s/ James P. Kelly Date James P. Kelly Director January 28, 2011 /s/ Jon C. Madonna Date Jon C. Madonna Director January 28, 2011 /s/ Lynn M. Martin Date Lynn M. Martin Director January 28, 2011 /s/ John B. McCoy Date John B. McCoy Director January 28, 2011 /s/ Joyce M. Roche Date Joyce M. Roche Director January 28, 2011 /s/ Matthew K. Rose Date Matthew K. Rose Director February 9, 2011 /s/ Laura D'Andrea Tyson Date Laura D’Andrea Tyson Director January 28, 2011 /s/ Patricia P. Upton Date Patricia P. Upton Director
